DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly amended claim 1 recites extendable zipper connector pieces which is previously disclosed as an alternative to the hook and loop, snap, and button connector elements, not in combination as currently claimed.  Note also that a claim must further limit the scope of a claim from which it depends (see 35 USC 112d below) such that modifying the species in a dependent claim, for example, from a zipper to a snap configuration, is improper. Proper consideration of claims 4-6 includes all of the claimed terms thus are considered in combination.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how the connectors further “embody” the zipper and/or the intended scope of the claim; see below regarding 35 USC 112(d).
Regarding claims 4-6, the claimed connector species are considered alternatives to the zipper connector species as disclosed, not provided in combination as claimed. The intended scope is unclear.
Regarding claims 7-8, it is unclear how the constrictor element and the lower portion of the extendable zipper are provided at the recited location defining an upper edge of the lower garment as claimed. It is unclear what is intended given the combination of claim terms and disclosed separate elements (applicant’s fig. 4).  Note that a common zipper component includes interlocking elements attached to a substrate which would define the “edge” in an unsecured configuration.  The extendable zipper components are recited as separate elements for performing an extension function thus considered more than in combination/attached directly to the constrictor element.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation in claim 2 regarding the first and second connectors do not further limit the scope of newly amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Garza (US 2010/0199404).
Garza discloses a convertible garment comprising upper garment 4 comprising neck and arm openings and forming a lower edge opposite neck opening comprising a first piece connector/zipper 1 corresponding to a second piece connector fixedly attached to lower garment 25 at an upper edge with right and left leg openings; see figures 9, 9A. Zipper 1 provides connection to comprise a snowsuit configuration with a detachable jacket (upper) and pant (lower) comprising first and second zipper components as claimed.  Regarding the term “extendable” zipper, Garza discloses zipper fastener and elastic components at upper and lower perimeters of the garment thus is considered to be extendable as claimed due to the material characteristics of the elastic, see para. 94-95.  This is considered in the same manner as disclosed noting that applicant does not distinguish zipper components.
Regarding claims 2 and 7-8, Garza discloses first and second connectors considered to embody an extendable zipper fixedly attached at upper edge; see para. 94-95 and additionally the provision of elastic or draw string constrictor elements for size adjustability considered providing unextended and extended states as claimed; see para. 94, element 33 figure 9 etc.
Regarding claims 4-6, Garza discloses alternative connector elements as claimed including buttons, snaps, hook and loop fasteners; para. 88.
Regarding claim 10, the respective edges of Garza are considered to define and/or are associated with a joint length and are of a length at greater than or equal to 50 percent the joint length ie. establish a full circumference about a waistline region at 100 percent.
Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Murphy (US 2018/0295900).
Murphy discloses a convertible garment comprising: an upper convertible garment 12 comprising a neck opening 13, a right arm opening 16, and a left arm opening 16, the upper convertible garment forming a lower edge 20 opposite the neck opening 13, wherein the lower edge of the upper convertible garment comprises a first piece connector fixedly attached along the lower edge of the upper convertible garment; and a lower convertible garment 14 comprising a left leg opening, a right leg opening, and an upper edge 22, wherein the upper edge 22 comprises a second piece connector fixedly attached along the upper edge of the lower convertible garment; see fig. 1.  Wherein the second piece connector is configured for engagement with the lower first piece connector (corresponding on either side as shown in the figures) of various types including zippers; see para. 19; figures 3+.  A zipper provided as a substitute for the snap fastener/connector would be commonly provided as claimed ie. a single upper and a single lower corresponding zipper component for temporary joining.  Regarding the limitation of “extendable” Murphy discloses providing the connector on an elastic portion of each upper and lower reinforcing strips/constrictor element 116 or 144 (fig. 10-11) considered to provide the extended length/extended zipper. Note that this is considered in the same manner as taught by applicant as the discussion of the zipper connector element does not provide for what may provide for the extendable characteristic.
Regarding claim 10, the respective edges of Murphy are considered to define and/or are associated with a joint length and are of a length at greater than or equal to 50 percent the joint length ie. establish a full circumference about a waistline region at 100 percent.
Regarding claim 11, Murphy discloses a leotard garment as claimed; see para. 16.
Regarding claims 7-8, as alternatively understood Murphy provides for an elastic constrictor element 116, 144 fixedly attached in the upper edge of lower garment 140 considered fully capable of defining unextended and extended states as claimed; see figures 10- 11; para. 27-28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garza (US 2010/0199404).
Garza while providing an extendable zipper comprising elastic and zipper elements in combination does not directly disclose any percentage of increased length ie. extend up to 10 percent of the zipper length, however it is considered an obvious design choice to one of ordinary skill in the art to select elastic material for the connector elements in the invention to Garza which would extend up to 10 percent of the zipper length for adjusting the waist region of the convertible garment.  
Alternatively, claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Garza (US 2010/0199404) in view of Henderson (US 4,538,614).
Regarding the claimed extendable zipper, if applicant disagrees with the above considerations then the following alternate rejection is additionally relied upon: Henderson teaches an extendable zipper 36 constructed of bunched sewn material allowing for zipper extension along its length for garment adjustability and comfort fit at a disclosed about 7% considered within and similar to the claimed ratio; see figure col. 4, lines 6-26.  It would have been obvious to one of ordinary skill in the art at the time of the application filing date to include an extendable zipper as taught by Henderson in the invention to Garza as claimed in order to provide for sizing variations and a comfort fit.
Alternatively, claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2018/0295900) in view of Henderson (US 4,538,614).
Similarly, as above, in the alternative the following alternate rejection is additionally relied upon: Henderson teaches an extendable zipper 36 constructed of bunched sewn material allowing for zipper extension along its length for garment adjustability and comfort fit at a disclosed about 7% considered within and similar to the claimed ratio; see figure col. 4, lines 6-26.  It would have been obvious to one of ordinary skill in the art at the time of the application filing date to include an extendable zipper as taught by Henderson in the invention to Murphy as claimed in order to provide for sizing variations and a comfort fit.

Response to Arguments
Applicant's arguments filed 6/25/22 have been fully considered but they are not persuasive.  As discussed above, applicant argues for an extendable zipper however the zippers of the prior art (both to Murphy and Garza) are disclosed as being attached to an elastic portion (waistband etc.) at the respective edges of the combinable garment portions for releasably attaching to each other. It is unclear what applicant is relying upon for the components of the extendable zipper to perform the recited function other than common elements and/or elastic band structure etc. and/or the constrictor element at an edge location.  Both Murphy and Garza disclose zippers attached to respective edge locations of a garment as claimed in combination with elastic/constrictor type band elements. Note that Garza also further provides elastic constrictor element in an adjacent location for providing an adjustable fit.  Garza furthermore is not relied upon for the rejection of the leotard configuration of claim 11. 
During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999).  In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation'' consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.  Limitations not appearing in the claims cannot be relied upon for patentability; In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  Particular embodiments appearing in the written description are not to be read into the claims if the claim language is broader than the embodiment; see Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed.Cir. 2004). Regarding claim 3, the recitation of “extend up to 10% of the zipper length” is considered to set an upper limitation to the extension of the zipper, not a minimum lower threshold. Applicant does not disclose what specific characteristics provide for this extension ie. manner of sewing, elements or materials used.  Thus consideration of any extension within a length ratio as claimed is deemed reasonable. Again both Garza and Murphy discuss zippers provided at elastic edge portions thus are considered to provide extension as claimed.  Note also teachings of Henderson. The claims are not considered to distinguish over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a Final Rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below; see also MPEP 714.12.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.  Such an amendment is usually considered a proper submission to be entered in a Request for Continued Examination under 37 CFR 1.114; see MPEP 706.07(h). 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759